Detailed Office Action
The communication dated 11/24/2021 has been entered and fully considered.  Claim 1 is pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	In claim 1, the applicant claims “a power supply for an aerosol inhaler”.  The Examiner interprets the claim as claiming the power supply only.  The aerosol inhaler is an intended use of the power supply and therefore not part of the claimed structure.  The limitation “capable of performing discharge to a load which heats an aerosol generation source and whose temperature and electrical resistance value have a correlation” is also interpreted as an intended result.  The load (e.g. coil resistor) is not part of the claimed structure.  The aerosol generation source is not part of the claimed structure. 
Claimed structure: power supply unit
Not part of claimed structure: aerosol inhaler, aerosol generation source, load (e.g. coil resistor).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,213,072. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are narrower than the instant claim but teach each and every feature thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 1, the applicant in the final 3 lines compares resistance values to the resistance value of the load.  However, the claim as written only includes the power supply capable of performing discharge to a load.  Therefore, the load is an intended use of the claim and not part of the claimed device (which is the power supply unit only).  As such the applicant cannot make a distinct claim because “the load” is not a fixed component but one that can be changed.  Therefore, it would not be clear whether a “power supply unit” infringed until hooked up to an actual load.  The applicant could solve this claim issue by claiming the aerosol inhalation device as a whole including both the load (i.e. heater coil) and the power supply unit. 
The term "normal temperature" in claim 1 is a relative term which renders the claim indefinite.  The term "normal temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “normal temperature” is variable dependent on the aerosol generation source being used which is variable.  A solid leaf aerosol generation source will have a different “normal temperature” than a nicotine in glycerin, nicotine in glycol, or THC/CBD in glycerin aerosol generation source.  Therefore, the term “normal temperature” is variable both based on the “load” and the “aerosol generation source” which are not part of the claimed structure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2020/0352249 ACHITIEN, hereinafter ACHITIEN.
As for claim 1, ACHITIEN discloses a power supply unit for an e-cigarette [Figure 6B].  ACHITIEN discloses a first element (R8) having a first electric resistance value connected in series to a load (R-COIL) [Figure 6B].
	ACHITIEN discloses a second series circuit including a second element (R2) having a second resistance value and a third element (R7 or R9) having a third resistance value which are connected in parallel with the first series circuit [Figure 6B].
	ACHITIEN discloses an operational amplifier () to which the first series circuit (R8) and the second series circuit (R2/R7/ R9) are connected.  
	The first electric resistance value of the first element (R8) is 698 kiloOhm [0107].  The second electric resistance value of the second element (R2) is 162 Ohm [0107].  The third electric resistance value of the third element (R7 or R9) is 2000 Ohm [0107].  The resistor load (R-Coil) is at 1.5 Ohm [0107].  Therefore, each of the first, second, and third resistor resistance values are higher than the load.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748